TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-15-00766-CV



                         Dennis Antolik and Victor Antolik, Appellants

                                                v.


     Castle Crown Management, LLC, and Victory Cheval Holdings, LLC, Appellees


         FROM THE COUNTY COURT AT LAW NUMBER 2 OF TRAVIS COUNTY
        NO. C-1-CV-15-004456, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                            MEMORANDUM OPINION


              Appellants have filed an unopposed motion to dismiss their appeal. We grant the

motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).



                                              __________________________________________

                                              Scott K. Field, Justice

Before Justices Puryear, Goodwin, and Field

Dismissed on Appellants’ Motion

Filed: January 8, 2016